Citation Nr: 0200229	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1990 to 
May 1994.  His service during the Persian Gulf War in 
Southwest Asia has been accepted in light of the awards he 
has received indicating his presence there; however, his 
dates of service in Southwest Asia have not been specifically 
verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  

The veteran is currently service connected for abdominal 
problems, including weight loss, diarrhea, nausea, vomiting, 
and blood in the stools as symptoms of an undiagnosed 
illness.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The VA examination that was conducted with respect to the 
veteran's fatigue in June 2001 is inadequate, as the examiner 
did not provide findings and opinions that satisfy the 
requirements of an adequate examination pertaining to a 
undiagnosed illness claim.  In fact, the examiner primarily 
recited the history provided by the veteran without offering 
an assessment of his own.  
The Board is therefore of the opinion that VA examination(s) 
that more thoroughly address the guidelines set forth for 
conducting an examination with respect to a claimed 
undiagnosed illness should be conducted.  See VA Information 
Letter 10-98-010.  

There are specific guidelines used by the M&ROC for 
conducting examinations pertaining to claims based on an 
undiagnosed illness in Persian Gulf veterans.  When an 
undiagnosed illness is claimed, a thorough medical 
examination report is essential to rule out known diagnoses 
and to provide, where possible, an accurate picture of 
disability for rating purposes.  Specialist examinations will 
be ordered as appropriate.  M21-1, Part III, para. 5.17(e).  
More specifically, it is required that the examiner determine 
whether there are clinical objective indicators of the 
veteran's reported symptoms, and whether such objective 
findings can been attributed to a known diagnosis.  Id.  

In addition, the Board notes that the June 2001 VA examiner 
diagnosed the veteran with chronic fatigue.  On remand, the 
VA examiner(s) should determine whether the veteran's fatigue 
meets the diagnostic criteria for chronic fatigue syndrome.  
See 38 C.F.R. § 4.88a.  

On remand, the M&ROC should also consider whether any 
additional notification or development action is required 
under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see also 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  
After securing any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  Thereafter, the M&ROC should schedule 
the veteran for a comprehensive VA 
examination by an appropriate medical 
specialist to include on a fee basis if 
necessary to assess the nature and 
etiology of his complaints of fatigue.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

The purpose of the examination is to 
determine whether the veteran has a 
chronic disability manifested by fatigue, 
and if so, whether it is due to an 
undiagnosed illness or a known diagnosis.  

The other purpose of the examination is 
to determine whether fatigue, if 
attributed to a clinical diagnosis, was 
incurred during the veteran's military 
service in general.  

Any further indicated tests or laboratory 
studies should be performed.  

The examiner is requested to perform the 
following:

(a) Thoroughly review the claims file, 
including the service medical records, 
and address the following medical 
issues;

(b) Does the veteran have chronic 
fatigue syndrome?  In answering this 
question determine whether the 
diagnostic criteria for chronic 
fatigue syndrome, for VA purposes, 
have been met, which are as follows:

(i) new onset of debilitating fatigue 
severe enough to reduce daily 
activity to less than 50 percent 
of the usual level for at least 
six months; AND
(ii) the exclusion, by history, 
physical examination, and 
laboratory tests, of all other 
clinical conditions that may 
produce similar symptoms; AND
(iii) six or more of the following:
(a) acute onset of the 
condition, 
(b) low grade fever,
(c) nonexudative pharyngitis,
(d) palpable or tender 
cervical or axillary lymph 
nodes,
(e) generalized muscle aches 
or weakness,
(f) fatigue lasting 24 hours 
or longer after exercise,
(g) headaches (of a type, 
severity, or pattern that is 
different from headaches in 
the pre-morbid state),
(h) migratory joint pains,
(i) neuropsychologic symptoms,
(j) sleep disturbance.  

38 C.F.R. § 4.88a (2001).  

(c) If it is determined that the veteran 
does not have chronic fatigue 
syndrome, the examiner should 
determine whether there are, in fact, 
clinical, objective indicators (e.g., 
abnormal physical findings and/or 
abnormal laboratory tests) of the 
veteran's complaints of fatigue.  

(d) The examiner should then determine 
whether the veteran's fatigue is or is 
not attributable to a "known clinical 
diagnosis.";

(e) If the veteran's fatigue is 
attributed to a known clinical 
diagnosis (other than chronic fatigue 
syndrome), the examiner should 
determine whether it is at least as 
likely as not that the disability was 
incurred during the veteran's military 
service.  




(f) If the veteran's fatigue cannot be 
attributed to any known clinical 
diagnosis, the examiner is to 
determine whether his fatigue is a 
symptom of his service-connected 
undiagnosed disability affecting his 
digestive system.  

(g) If it is determined that the fatigue 
is not a symptom of the veteran's 
service connected undiagnosed illness 
affecting the digestive system, the 
examiner should determine whether the 
findings concerning his fatigue 
otherwise reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(stating that objective indications of 
chronic disability "include both 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification).  

In this regard, the examiner should 
express an opinion as to when the 
fatigue (that cannot be attributed to 
a known diagnosis) initially 
manifested itself and whether it is to 
be regarded as "chronic" (i.e., having 
existed for six months or more).  

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

If deemed necessary or appropriate, the 
RO may schedule additional specialist 
examination(s) in order to answer the 
above questions.  


The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2001).  

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the M&ROC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the M&ROC should readjudicate the 
issue of service connection for an 
undiagnosed illness manifested by 
fatigue.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC; however, the veteran is 
again notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


